SECURITIES PURCHASE AGREEMENT
 
 
THIS SECURITIES PURCHASE AGREEMENT (the "Agreement") is made and entered into on
this 3rd day of July, 2015, by and among Nemus Bioscience, Inc., a Nevada
corporation (the "Company"), and the persons and entities identified on the
purchaser signature pages hereto (each a "Purchaser" and collectively, the
"Purchasers").
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act")
and Rule 506 of Regulation D promulgated thereunder;
 
WHEREAS, the Company has authorized a new series of its Preferred Stock, par
value $.001 per share, which shall be called the Company's Series A Preferred
Stock (the "Preferred Stock"), which shall be convertible into shares of the
Company's common stock, par value $.001 per share (the "Common Stock") (as so
converted, the "Conversion Shares") in accordance with the terms of the
Company's Certificate of Designation attached hereto as Exhibit A (the
"Certificate of Designation");
 
WHEREAS, the Company desires to issue and sell (i) 180,000 shares (the
"Preferred Shares") of the Company's Preferred Stock at a purchase price of
$2.50 per Preferred Share (the "Purchase Price") and (ii) common stock purchase
warrants to purchase one (1) share of Common Stock (as exercised collectively,
the "Warrant Shares") for every five (5) shares of Preferred Stock purchased by
the Purchaser on the Closing Date (as defined below) with an at an exercise
price of $5.00 per share of Common Stock and exercise term equal to five (5)
years (the "Warrants"), such Warrants to be substantially in the form attached
hereto as Exhibit B; and


WHEREAS, each Purchaser, severally and not jointly, desires to purchase from the
Company the number of Shares set forth on the signature page of each Purchaser
subject to the terms and conditions of this Agreement.
  
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO
BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE AS FOLLOWS:
 
SECTION 1.
PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS
 
1.1. Purchase and Sale. Subject to satisfaction (or waiver) of the conditions
set forth in Sections 5 and 6, each Purchaser agrees, severally and not jointly,
to purchase, and the Company agrees to sell and issue to each Purchaser, the
number of Shares set forth in the line item designated "Number of Shares" below
such Purchaser's name on the Purchaser's signature page, at the Purchase Price.
The Company's agreement with each Purchaser is a separate agreement, and the
sale and issuance of the Shares to each Purchaser is a separate sale and
issuance.
1

--------------------------------------------------------------------------------

1.2. Closing. The purchase, sale and issuance of the Shares (the "Closing")
shall take place at the offices of the Company at 1:00 p.m., local time, July 3,
2015 (the "Closing Date"), subject to satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 5 and 6 (or such later date as is mutually
agreed to by the Company and the Purchaser in writing), provided that either
party may terminate this Agreement in the event that the Closing shall not have
occurred within thirty (30) days of the date of this Agreement (or such later
date as is mutually agreed to by the Company and the Purchaser in writing).
 
1.3. Form of Payment.  At the Closing, each Purchaser shall pay the Purchase
Price for the "Number of Shares" set forth below such Purchaser's name on the
Purchaser's signature page in cash to the Company, via wire transfer or a
certified check, for the Preferred Shares to be issued and sold to the
Purchasers, and the Company shall deliver to the Purchasers stock certificates
(in the denominations as the Purchasers shall request) (the "Stock
Certificates") representing the number of the Preferred Shares which the
Purchaser is then purchasing duly executed on behalf of the Company and
registered on the books of the Company in the name of  the Purchasers and all
Warrants that the Purchaser shall have purchased in connection with the Closing
.


1.4. Piggy-Back Registration Rights.


(a) In the event the Company proposes to file a registration statement with the
United States Securities and Exchange Commission ("SEC") pursuant to the
Securities Act covering the public offering of any of its stock (other than a
registration relating solely to the issuance of securities by the Company
pursuant to a stock option, stock purchase or similar benefit plan or an SEC
Rule 145 transaction), the Company shall promptly give each Purchaser written
notice of such registration.  The Company shall use all reasonable efforts to
cause to be registered all of the Conversion Shares and Warrant Shares that each
such Purchaser has requested to be included in such registration.


(b)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 1.4 before the effective date of such
registration, whether or not any Purchaser has elected to include Conversion
Shares and Warrant Shares in such registration.  All expenses (other than
underwriting discounts and commissions and stock transfer taxes and fees)
incurred in connection with a registration pursuant to Section 1.4 including,
without limitation, registration, filing and qualification fees, printers' and
accounting fees, fees and disbursements of counsel for the Company shall be
borne by the Company.


(c) If a registration of which the Company gives notice under this Section 1.4
is for an underwritten offering, then the Company shall so advise the
Purchasers.  In such event, the right of any Purchaser to include such
Purchaser's Conversion Shares and Warrant Shares in such registration shall be
conditioned upon such Purchaser's participation in such underwriting and the
inclusion of such Purchaser's Conversion Shares and Warrant Shares in the
underwriting to the extent provided herein.  All Purchasers proposing to
distribute their Conversion Shares and Warrant Shares through such underwriting
shall enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the managing underwriters advise the Company
that marketing factors require a limitation of the number of Conversion Shares
to be underwritten or exclusion of the Conversion Shares and Warrant Shares,
then the managing underwriters may exclude the Conversion Shares and Warrant
Shares from the registration and the underwriting.  If any Purchaser disapproves
of the terms of any such underwriting, such Purchaser may elect to withdraw
therefrom by written notice to the Company and the managing underwriters.  Any
Conversion Shares and Warrant Shares excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration.
 
2

--------------------------------------------------------------------------------

(d)  The covenants contained in Section 1.4 above shall survive the closing and
shall be enforceable whether or not contained in a separate agreement.


(e)  Notwithstanding any other provisions of this Agreement, if the SEC sets
forth a limitation on the number of securities permitted to be registered on a
particular registration statement as a secondary offering, unless otherwise
directed in writing by a Purchaser as to its Conversion Shares and Warrant
Shares, the Company shall reduce the Conversion Shares and Warrant Shares to be
registered on a pro rata basis based on the total number of unregistered
Conversion Shares held by such Purchasers).
 
SECTION 2.
PURCHASERS' REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):
(a) Investment Purpose. The Purchaser (i) is acquiring the Preferred Shares and
(ii) upon conversion of the Preferred Shares, will acquire the Conversion Shares
then issuable, (iii) upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise thereof (the Preferred Shares the Warrants, the
Conversion Shares and the Warrant Shares,, collectively, are referred to herein
as the "Securities"), for its own account for investment only and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, the Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.
 
(b) Purchaser Status. The Purchaser is an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D as promulgated by the United States
Securities and Exchange Commission under the Act or (ii) a "qualified
institutional buyer" as defined in Rule 144A(a) under the Securities Act.  The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934, as amended (the "Exchange Act").
 
3

--------------------------------------------------------------------------------

(c) Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


(d) General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


(e) Legend. The Purchasers agree to the imprinting of a legend on any of the
Securities in the following form:


THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


(f) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act (the "SEC
Reports") and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and Subsidiaries (as defined below) and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense.
 
4

--------------------------------------------------------------------------------

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h) Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Purchaser provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act (or a successor rule
thereto) ("Rule 144"); (ii) any sale of the Securities made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder. Notwithstanding the foregoing, the Securities
may be pledged in connection with a bona fide margin account or other loan
secured by the Securities.


(i) Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable against the Purchaser in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(j) Residency. The Purchaser is a resident of that jurisdiction specified on the
signature page hereto.
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof to the Purchaser as follows:
5

--------------------------------------------------------------------------------

(a) Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns the capital stock or holds an equity or similar interest)
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authorization to own properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, "Material Adverse
Effect" means any material adverse effect on the business, properties, assets,
operations, results of operations, financial condition or prospects of the
Company and its Subsidiaries taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below) or the
Certificate of Designation.
(b) Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Warrants and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents"), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the execution and filing of the Certificate of Designation by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the issuance of the Preferred Shares and
the Warrants and the reservation for issuance and the issuance of the Conversion
Shares and the Warrant Shares issuable upon conversion or exercise thereof, have
been duly authorized by the Company's Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, and (iv) this Agreement and, when executed and
delivered, the other Transaction Documents, constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.
 
(c) Capitalization. The authorized capital stock of the Company consists of (i)
236,000,000 shares of Common Stock, of which as of the date
hereof 16,265,663 shares are issued and outstanding; 1,810,000 shares are
issuable and reserved for issuance pursuant to Company stock option and/or
purchase plans; 4,286,000 shares are issuable and reserved for issuance pursuant
to outstanding warrants; and no shares are issuable and reserved for issuance
pursuant to securities (other than the Preferred Shares and the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) 20,000,000 shares of Preferred Stock, of which 1,000,000 shares are
designated as Series A Preferred Stock, and as of the date hereof, 400,000
shares of Series A Preferred Stock are issued and outstanding. All of such
outstanding shares have been and are, or upon issuance will be, validly issued,
fully paid and nonassessable.
6

--------------------------------------------------------------------------------

Except as set forth above and in the SEC Reports, (i) no shares of the Company's
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (ii) there are
no outstanding debt securities issued by the Company; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (v) there are no outstanding securities of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement; and
(vii) the Company does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement. The Company has furnished
to the Purchaser true and correct copies of the Company's Articles of
Incorporation, as amended and as in effect on the date hereof (the "Articles of
Incorporation"), and the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.
 
(d) Issuance of Securities. The Preferred Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be (i) validly issued, fully
paid and non-assessable, (ii) free from all taxes, liens and charges with
respect to the issuance thereof and (iii) entitled to the rights and preferences
set forth in the Certificate of Designation. At least 1,200,000 shares of Common
Stock have been duly authorized and reserved for issuance upon conversion of the
Preferred Shares and exercise of the Warrants. Upon conversion or exercise in
accordance with the Certificate of Designation or the Warrants, the Conversion
Shares and the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The issuance by the Company of the Securities is exempt
from registration under the Securities Act. The offer and sale by the Company of
the Preferred Shares and the Warrants is being made in reliance upon the
exemption from registration set forth in Rule 506 of Regulation D and/or
Regulation S under the Securities Act and is only being made to "accredited
investors" that meet the requirements of Rule 501(a) of Regulation D and similar
exemptions under state law.
7

--------------------------------------------------------------------------------

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Conversion Shares) will not (i)
result in a violation of the Articles of Incorporation, any certificate of
designation of any outstanding series of preferred stock of the Company or the
By-laws; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the principal market or
exchange on which the Common Stock is traded or listed) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
 
(f) Acknowledgment Regarding the Purchaser's Purchase of Preferred Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm's length purchaser with respect to the Transaction Documents and
the Certificate of Designation and the transactions contemplated thereby. The
Company further acknowledges that Purchaser is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the Certificate of Designation and the transactions
contemplated thereby and any advice given by the Purchaser or any of its
respective representatives or agents in connection with the Transaction
Documents and the Certificate of Designation and the transactions contemplated
thereby is merely incidental to the Purchaser's purchase of the Securities.
 
(g) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the Securities Act or cause this offering of Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, nor will the Company or any of its
Subsidiaries take any action or steps that would require registration of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.
  
(i) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in a union labor dispute or, to the knowledge of the Company or any of
its Subsidiaries, is any such dispute threatened. None of the Company's or its
Subsidiaries' employees is a member of a union, neither the Company nor any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) of the Securities Act)
has notified the Company's Board of Directors that such officer intends to leave
the Company or otherwise terminate such officer's employment with the Company
and the Company does not expect to terminate any such officer during the six
months following the date of this Agreement.
8

--------------------------------------------------------------------------------

(j) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and for
which the Company has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(k) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries.
 
 (l) No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Purchaser relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.


 
SECTION 4.
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL
 
4.1. The obligation of the Company hereunder to issue and sell the Preferred
Shares and the Warrants to the Purchaser at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Purchaser with prior written notice thereof:
 
(a) The Purchaser shall have executed this Agreement and delivered the same to
the Company.
 
9

--------------------------------------------------------------------------------

(b) The Purchaser shall have delivered to the Company the Purchase Price for the
Preferred Shares and the related Warrants being purchased by the Purchaser at
the Closing, by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.
  
(c) The representations and warranties of the Purchaser contained herein shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Purchaser shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Purchaser at or prior to the
Closing Date.
 
(d) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Nevada.
 
(e) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 3.1(b) above (the "Resolutions").
 
(f) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares and exercise of the Warrants, at least
1,200,000 shares of Common Stock.
 
(g) The Purchaser shall have delivered to the Company such other documents
relating to the transactions contemplated by the Transaction Documents as the
Company or its counsel may reasonably request.
 
SECTION 5.
CONDITIONS TO THE PURCHASERS' OBLIGATION TO PURCHASE
 
5.1 The obligation of the each Purchaser hereunder to purchase the Preferred
Shares and the Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Purchasers' sole benefit and may be waived by the
Purchasers at any time in their sole discretion by providing the Company and the
Purchasers with prior written notice thereof:
 
(a) The Company shall have executed each of the Transaction Documents, and
delivered the same to the Purchasers.
 
(b) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Nevada.
 
(c) The representations and warranties of the Company contained herein shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
10

--------------------------------------------------------------------------------

(d) The Board of Directors of the Company shall have adopted the Resolutions.
 
(e) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares and exercise of the Warrants, at least
1,200,000 shares of Common Stock.
 
(f) The Company shall have delivered to each Purchaser such other documents
relating to the transactions contemplated by the Transaction Documents as each
Purchaser or its counsel may reasonably request.
    
 
SECTION 6.
MISCELLANEOUS
 
6.1. Governing Law; Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
without regard to its choice-of-laws or conflicts-of-law rules. All claims,
disputes and other matters in question arising out of, or relating to, this
Agreement or the performance hereof, shall be submitted to, and determined by,
arbitration if good faith negotiations among the parties hereto, if any, do not
resolve such claim, dispute or other matter. Such arbitration shall proceed in
accordance with the then-current rules for arbitration established by Judicial
Arbitration Mediation Services, Inc./ENDISPUTE ("JAMS"), unless the parties
hereto mutually agree otherwise, and pursuant to the following procedures: (i)
the Company on the one hand and the Purchaser on the other hand shall appoint an
arbitrator from the JAMS panel of retired judges, and those party-appointed
arbitrators shall appoint a third arbitrator from the JAMS panel of retired
judges within ten (10) days. If the party-appointed arbitrators fail to appoint
a third arbitrator within the ten (10) days, such third arbitrator shall be
appointed by JAMS in accordance with its rules; (ii) reasonable discovery shall
be allowed in arbitration; (iii) all proceedings before the arbitrators shall be
held in Orange County, California; (iv) the award rendered by the arbitrators
shall be final and binding, and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof; (v) the award
rendered by the arbitrators shall include (a) a provision that the prevailing
party in such arbitration recover its costs relating to the arbitration and
reasonable attorneys' fees from the other party, (b) the amount of such costs
and fees, and (c) an order that the losing party pay the fees and expenses of
the arbitrators. The arbitrator shall by the agreement of the parties expressly
be prohibited from awarding punitive damages in connection with any claim being
resolved by arbitration hereunder.
 
6.2. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile or portable document
format ("PDF") signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile or PDF signature.
 
11

--------------------------------------------------------------------------------

6.3. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
6.4. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
6.5. Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Purchaser, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein.
This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Purchaser or its assigns or, if prior to the Closing Date, the Purchaser being
obligated to purchase at least two-thirds (2/3) of the Preferred Shares. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Preferred Shares then outstanding. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents or the Certificate of Designation unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of the Preferred Shares, as the case may be.
 
6.6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally or by electronic mail; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Nemus Bioscience, Inc.
c/o John Hollister, Chief Executive Officer
650 Town Center Drive, Suite 1770
Costa Mesa, CA 92626
Facsimile: ______________
 
12

--------------------------------------------------------------------------------

If to a Purchaser, to it at the business address, email or facsimile number set
forth on the signature page hereto or at such other address and/or facsimile
number and/or to the attention of such other person(s) as the recipient party
has specified by written notice given to each other party five (5) calendar days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communications,
(B) mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
  
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder, including by merger or
consolidation, without the prior written consent of the Purchaser which
purchased at least two-thirds (2/3) of the Preferred Shares on the Closing Date,
or their assigns. The rights under this Agreement are assignable by a Purchaser
without the consent of the Company; provided, however, that any such assignment
shall not release the Purchaser from its obligations hereunder unless such
obligations are assumed by such assignee and the Company has consented to such
assignment and assumption, which consent shall not be unreasonably withheld.
Notwithstanding anything to the contrary contained in the Transaction Documents
or the Certificate of Designation, Purchaser shall be entitled to pledge the
Securities in connection with a bona fide margin account or other loan secured
by the Securities.
 
6.8. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
6.9. Survival. Unless this Agreement is terminated under Section 6.12, the
representations and warranties of the Company and the Purchaser contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 6, shall
survive the Closing. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
6.10. Publicity. The Company and the Purchaser shall have the right to approve
before issuance any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of any Purchaser, to make any
press release or other public disclosure with respect to such transactions as
the Company reasonably believes, after consulting with its counsel, to be
required by applicable law and regulations (although the Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).
 
6.11. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
13

--------------------------------------------------------------------------------

6.12. Termination. In the event that the Closing shall not have occurred with
respect to a Purchaser on or before one (1) business day after the Closing Date,
due to the Company's or the Purchaser's failure to satisfy the conditions set
forth in Sections 4 and 5 above (and the non-breaching party's failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
6.13. Placement Agent. The Company acknowledges that it has not engaged a
placement agent in connection with the sale of the Preferred Shares and the
Warrants.
 
6.14. Remedies. Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and the Certificate
of Designation and all rights and remedies which such holders have been granted
at any time under any other agreement or contract and all of the rights which
such holders have under any law. Any person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.
 
 
The remainder of this page is intentionally left blank.
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


NEMUS BIOSCIENCE, INC.
 
 
Address for Notice:
By:__________________________________________
     Name:  John Hollister
     Title:    Chief Executive Officer
 
Fax:
   







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 


15

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
______________________________________________
Facsimile Number of Authorized Signatory:
_____________________________________________
Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Subscription Amount: $_________________
Shares: _________________
Tax ID Number: _______________________




16